Title: To Thomas Jefferson from William John Coffee, 21 March 1825
From: Coffee, William John
To: Jefferson, Thomas

Honbl. SirNew York
21— of March 25We form plans of profit, and Pleasure, and determine to put them in to execution, but from Imperfect powers of Perception (alltho we boast much of our Little Knowledge) we cant see this moment wat the next will Produce, I Tharfore sometimes Think that chance brings to Pass; for man more then any Contemplated designe That Human machines can make. I had got all my necessary Things redy for your Mansion of Hospitality, when som dis temper afflicated my Eys, and detained me in The house for Three weeks, This detention and next The state of The Roads, That I found it imposible for one whose nerves was much out of tune, to undertake so Long a Land Journey. But hope whom never Takes her leave of man while thare is any Chance of Cheating him tells, me I shall be gratifyed, with The Pleasure of seeing you and begining my operation about the midle of May, but to enable hope to keep her word with me, and thus I may fully accomplish my wish of setting out on The 2d or 3d day of may, I am under the necessity of Asking The favour of you, To beg of Mr Brockingbro to forward me The Ballance Deue, on or about the 20th of April, it will much Oblige me as I have it to Pay in the City before I Can Commence my Journey.The latter part of The winter I have being Engaged in makeing a desigen for The Pediment of The Capitol at Washington in Answer to a Proposal of Mr Elgar The Commissioner of Publick works in Thus City, who offers $500 for the most approved designe my designe will be a Splendid One and hope is with me,  Still I Think it twenty to One, lest she deludes me at the Pinch. If there is any Thing I Can do for you or any Branch of Your Family in New York be fore I set out I hope you will not doubt a more in Commanding, it will give me Pleasure to do any thing That be may required, and in The Late fall, to com I do midetate returning to my Native Soil. Supposing that in The Corse of The summer I should be able To obtain three or four thousand Dollars by Painting The Faires of Laids and Gentlemen—Intend to besiege The Country round your Neighbourhood, from Thens to Stanton or som other more Proper rout—I hop you will Pardon The Length of  this Letterand be Please to recev my Great Respects an sincere Esteem.W. J. Coffee